  Case 2:21-cv-03600-KM-JBC Document 1 Filed 02/26/21 Page 1 of 6 PageID: 1




D’ARCAMBAL OUSLEY & CUYLER BURK, LLP
Four Century Drive | Suite 250
Parsippany, New Jersey 07054
Tel.: 973.734.3200
Fax: 973.734.3201
Email: npeters@darcambal.com
By: Nada M. Peters, Esq. (NJ Att. Id: 027942004)
Attorneys for Defendant, Wal-Mart Stores East, LP
(improperly pled as Walmart and Walmart Stores, Inc.)


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 TOMONORI NAGASUE and ALISON
 NAGUSUE, his wife,                                         Civil Action No.: 2:21-cv-3600

                        Plaintiffs,

 vs.
                                                                     NOTICE OF REMOVAL
 WALMART, WALMART STORES, INC., X.Y.Z.
 CORP., A.B.C., CORP., & JOHN DOE,

                        Defendants.




       Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart and Walmart Stores,

Inc.), (hereinafter referred to as “Defendant”), by and through its undersigned counsel, for the

purpose of removing this cause pursuant to 28 U.S.C. § 1441, respectfully submits this Notice of

Removal pursuant to 28 U.S.C. § 1446. Defendant appears solely for the purpose of removal and for

no other purpose, reserving all other defenses available to it. By way of providing the Court with the

basis for Defendant’s request for removal, Defendant respectfully submits the following short and

plain statement of the grounds for removal, together with a copy of all process, pleadings, and orders

served upon Defendant in such action:
  Case 2:21-cv-03600-KM-JBC Document 1 Filed 02/26/21 Page 2 of 6 PageID: 2




        1.      State Court Action. On or about January 11, 2021, Plaintiffs, Plaintiffs, Tomonori

Nagasue and Alison Nagasue (“Plaintiffs”), filed the above-captioned action against Defendant in the

Superior Court of New Jersey, Law Division, Hudson County, in a matter pending as Docket Number

HUD-L-000125-21 (the “State Court Action”). Copies of all process, pleadings, and orders served

upon Defendant are annexed hereto as Exhibit A in accordance with 28 U.S.C. § 1446(a).

        2.      Allegations in the Complaint.       In the Complaint, Plaintiffs assert claims for

negligence against Defendant stemming from the allegation that Plaintiff Tomonori Nagasue

suffered severe and permanent injuries on July 5, 2019, when he slipped and fell on a metal edge

from a floor piece while lawfully on the premises of the retail Walmart store located at 2100 88th

Street, North Bergen, Hudson County, New Jersey. The Complaint does not specify the nature of

Plaintiffs’ alleged injuries and/or the amount of damages being claimed. (See Exhibit A.)

        3.      Defendants. Other than fictitious defendants, Plaintiffs have named no defendants

other than Wal-Mart Stores East, LP.

        4.      Federal Court Subject Matter Jurisdiction. 28 U.S.C. § 1441(a) provides the basis

for removal jurisdiction to this Court as this is a state court action over which this Court has original

jurisdiction under 28 U.S.C. § 1332 (diversity of citizenship). 28 U.S.C. § 1332 confers subject

matter jurisdiction over cases in which there is complete diversity between Plaintiffs and Defendant,

and in which the amount in controversy equals or exceeds $75,000.00.

        Defendant operates the subject store where the incident at issue allegedly occurred.

Defendant, Wal-Mart Stores East, LP, is a limited partnership organized and existing under the

laws of Delaware, of which WSE Management, LLC, a Delaware limited liability company, is the

general partner, and WSE Investment, LLC, a Delaware limited liability company, is the limited

partner. The sole member of WSE Management, LLC and WSE Investment, LLC is Wal-Mart



                                                   2
  Case 2:21-cv-03600-KM-JBC Document 1 Filed 02/26/21 Page 3 of 6 PageID: 3




Stores East, LLC, an Arkansas limited liability holding company with its principal place of

business located in Arkansas. Walmart Inc. is the sole member of Wal-Mart Stores East, LLC.

Walmart Inc. is a corporation organized and existing under the laws of Delaware with its principal

place of business in Arkansas. According to Plaintiffs’ Complaint, Plaintiffs are citizens of New

Jersey.

          Furthermore, this Court has diversity jurisdiction because the amount in controversy

exceeds $75,000. The Complaint alleges that as a direct and proximate result of the negligence of

the Defendant, Plaintiff Tomonori Nagasue “sustained severe and extensive personal injuries,

medical expenses, and pain and suffering.” (Exhibit A, Complaint at Count I, ¶ 5.) On February

17, 2021, Defendant’s counsel sent Plaintiffs’ counsel correspondence requesting that Plaintiffs

stipulate that Plaintiffs’ damages are less than $75,000. (Attached hereto as Exhibit B is a true

and correct copy of the February 17, 2021 letter and its enclosure.) To date, Plaintiffs have not

returned the stipulation and counsel advised on February 22, 2021 that Plaintiff continues to

require treatment and therefore she cannot stipulate to the amount of damages claimed at this time.

          While Defendant denies all liability to Plaintiffs and denies that they are entitled to any of

the relief sought in the Complaint, based upon the allegations of the Complaint, the injuries alleged,

and that the Stipulation of Damages has not been returned to Defendant’s counsel, and upon

information and belief, the amount in controversy exceeds the $75,000 jurisdictional amount under

28 U.S.C. § 1332.

          Accordingly, for the reasons set forth above, Defendant respectfully submits that this Court

has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, as the parties are of diverse

citizenship and Plaintiffs’ claims meet the jurisdictional limit of $75,000.




                                                    3
  Case 2:21-cv-03600-KM-JBC Document 1 Filed 02/26/21 Page 4 of 6 PageID: 4




       5.      Timely Filing. Upon information and belief, Defendant only learned of this lawsuit

when a courtesy copy of the Complaint was provided to its third-party administrator on January

28, 2021 and therefore service has not yet been effected and/or was not proper. Nevertheless, the

filing of this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)(3) insomuch as it is

filed within thirty (30) days of receipt of the Summons and Complaint by Defendant.

       6.      State Court Documents Attached. Copies of all process, pleadings and orders served

upon Defendant are annexed hereto as Exhibit A in accordance with 28 U.S.C. § 1446(a).

       7.      Proper Venue. Venue for removal is proper in this district because this is the district

embracing the Superior Court of New Jersey, Law Division, Hudson County, New Jersey, the

forum in which the removed action was pending.

       8.      Notice to Plaintiff and State Court. Promptly upon filing this Notice of Removal

with this Court, Defendant, through its undersigned counsel, will give written notice hereof to

Plaintiffs, per their counsel, and will file a copy of this Notice of Removal with the Clerk of the

Superior Court of New Jersey, Law Division, Hudson County, New Jersey.

       9.      Relief Requested. Defendant respectfully gives notice that this action is to be

removed from the Superior Court of New Jersey, Law Division, Hudson County, New Jersey, to

the United States District Court for the District of New Jersey.

       WHEREFORE, Defendant, Wal-Mart Stores East, LP, hereby removes this action,

currently pending as Docket Number HUD-L-000125-21 in the Superior Court of New Jersey, Law

Division, Hudson County, New Jersey.


Dated: February 26, 2021                          /s/ Nada M. Peters
                                                  Nada M. Peters, Esq.
                                                  D’ARCAMBAL OUSLEY & CUYLER
                                                  BURK, LLP
                                                  Four Century Drive | Suite 250

                                                 4
Case 2:21-cv-03600-KM-JBC Document 1 Filed 02/26/21 Page 5 of 6 PageID: 5




                                    Parsippany, New Jersey 07054
                                    Tel.: 973.734.3200
                                    Fax: 973.734.3201
                                    Email: npeters@darcambal.com
                                    Attorneys for Defendant, Wal-Mart Stores East,
                                    LP (improperly pled as Walmart and Walmart
                                    Stores, Inc.)




                                    5
  Case 2:21-cv-03600-KM-JBC Document 1 Filed 02/26/21 Page 6 of 6 PageID: 6




                         LOCAL CIVIL RULE 11.2 VERIFICATION

       Other than the action filed in the Superior Court of New Jersey, Law Division, Hudson

County, which is the subject of this Notice of Removal, the matter in controversy, to the best of

Defendant Wal-Mart Stores East, LP’s knowledge, information and belief, is not the subject of any

other action pending in any court, or of any other pending arbitration or administrative proceeding.



Dated: February 26, 2021                             /s/ Nada M. Peters
                                                      Nada M. Peters, Esq.




                                                 6
